RUBICON MINERALS CORPORPORATION Report of Voting Results This report is filed pursuant to Section 11.3 of National Instrument 51-102 and relates to the results of voting at the annual meeting of shareholders of Rubicon Minerals Corporation held on June 10, 2009 (the “Meeting”). Description of Matter Outcome of Vote Ordinary resolution to approve the appointment of De Visser Gray LLP, Chartered Accountants, as auditors of the Company for the ensuing year and authorize the directors to fix their remuneration; Resolution approved Ordinary resolution to determine the number of directors at six. Resolution approved Election of the following nominees of management as directors of the Company for the ensuing year: David W. Adamson David R. Reid Philip S. Martin John R. Brodie Kevin D. Sherkin Christopher Bradbrook All nominees proposed by management were elected by acclamation for the ensuing year. DATED this 19th day of June, 2009 RUBICON MINERALS CORPORATION “David W. Adamson” David W. Adamson” President and CEO
